SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

213
CA 12-01378
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND MARTOCHE, JJ.


CRISTA A. GRISANTI, AS PARENT AND NATURAL
GUARDIAN OF AVA PANEK, A MINOR,
PLAINTIFF-RESPONDENT,

                      V                                            ORDER

DAVID I. KURSS, M.D., WOMEN’S WELLNESS
CENTER, SAMUEL WEISSMAN, M.D., SAMUEL
WEISSMAN, M.D., P.C., AND KALEIDA HEALTH,
DOING BUSINESS AS MILLARD FILLMORE SUBURBAN
HOSPITAL, DEFENDANTS-APPELLANTS.


GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (JENNIFER L. NOAH OF COUNSEL),
FOR DEFENDANTS-APPELLANTS DAVID I. KURSS, M.D. AND WOMEN’S WELLNESS
CENTER.

DAMON MOREY LLP, BUFFALO (AMY ARCHER FLAHERTY OF COUNSEL), FOR
DEFENDANTS-APPELLANTS SAMUEL WEISSMAN, M.D. AND SAMUEL WEISSMAN, M.D.,
P.C.

ROACH BROWN MCCARTHY GRUBER, P.C., BUFFALO (MATTHEW J. BATT OF
COUNSEL), FOR DEFENDANT-APPELLANT KALEIDA HEALTH, DOING BUSINESS AS
MILLARD FILLMORE SUBURBAN HOSPITAL.

DEMPSEY & DEMPSEY, BUFFALO (HELEN KANEY DEMPSEY OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeals from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered October 5, 2011. The order denied the
motions of defendants for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    March 15, 2013                      Frances E. Cafarell
                                                Clerk of the Court